
	

114 HR 4840 IH: Hire For a Second Chance Act of 2016
U.S. House of Representatives
2016-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4840
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2016
			Mrs. Watson Coleman (for herself, Ms. Jackson Lee, Mr. Rangel, and Mr. Payne) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the maximum wages allowed under the work
			 opportunity tax credit for ex-felons, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Hire For a Second Chance Act of 2016. 2.Extension and modification of work opportunity tax credit (a)Credit made permanentSection 51(c) of the Internal Revenue Code of 1986 is amended by striking paragraph (4) and redesignating paragraph (5) as paragraph (4).
			(b)Increase in wage limitation for ex-Felons
 (1)Limitation on wages taken into accountSection 51(b)(3) of such Code is amended— (A)by striking subsection (d)(3)(A)(iv), and and inserting subsection (d)(3)(A)(iv),, and
 (B)by striking subsection (d)(3)(A)(ii)(II)) and inserting subsection (d)(3)(A)(ii)(II), and $14,000 in the case of any individual who is an ex-felon by reason of subsection (d)(4)).
 (2)Inflation adjustmentSection 51(b) of such Code is amended by adding at the end the following:  (4)Adjustment for inflationIn the case of any taxable year beginning after 2016, the $14,000 dollar amount contained in paragraph (3) relating to ex-felons shall be increased by an amount equal to the product of—
 (A)such dollar amount, and (B)the cost of living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.
							If any increase determined under the preceding sentence is not a multiple of $50, such increase
			 shall be rounded to the next lowest multiple of $50..
 (c)Qualified ex-FelonSection 51(d)(4)(B) of such Code is amended by striking 1 year and inserting 3 years. (d)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after December 31, 2015.
			
